United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Irving, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
R. Bobby Devadoss, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1628
Issued: June 8, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 4, 2010 appellant, through his attorney, filed a timely appeal from an April 29,
2010 merit decision of the Office of Workers’ Compensation Programs denying his emotional
condition claim. Pursuant to the Federal Employees’ Compensation Act1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained an emotional condition in the performance of
duty.
FACTUAL HISTORY
On February 17, 2009 appellant, then a 45-year-old customer service supervisor, filed an
occupational disease claim alleging that he sustained depression and anxiety due to factors of his
federal employment. He stopped work on February 29, 2009.
1

5 U.S.C. § 8101 et seq.

In an accompanying February 9, 2009 statement, appellant related that a subordinate,
Henry Mayfield, accused him of inappropriately touching him on August 15, 2008. On
January 9, 2009 a police detective told appellant that the incident was under investigation. When
appellant visited another work location on January 12, 2009, two employees questioned him
about the incident. On January 16, 2009 the employing establishment transferred him to another
location. Appellant overheard city carriers asking if he was “gay.” He related that on
January 22, 2009 he was talking to a city carrier when he “felt my emotions becoming angered
towards him. I could not focus & concentrate on my daily tasks as a supervisor.” Appellant
sought medical attention.
In a January 9, 2009 police incident report, Mr. Mayfield alleged that on either August 15
or 16, 2008, his supervisor grabbed his crotch and told him that he was his “altar-boy.” He
related that he waited to file the report because he tried to complain through the employing
establishment. The police officer spoke with appellant, who told him that Mr. Mayfield had filed
numerous false complaints at work. Appellant denied touching him.
In a summary decision dated February 10, 2009, the Equal Employment Opportunity
(EEO) Commission denied Mr. Mayfield’s complaint that appellant discriminated against him by
denying his request for 144 hours of annual leave. In the decision, it noted that Mr. Mayfield
alleged that coworkers got annual leave over the holidays because they gave appellant sexual
favors. The EEO Commission found that Mr. Mayfield did not prove that the employing
establishment’s denial of his leave request was discriminatory and that he had not shown any
evidence that Mr. Cooper wanted sexual favors.
By letter dated February 26, 2009, the Office requested that the employing establishment
respond to appellant’s allegations. It specifically asked that a knowledgeable supervisor address
the accuracy of the statements and discuss whether it disagreed with the allegations.
In response to the Office’s request for additional information, on March 16, 2009,
appellant related that he had sufficient job training to do his job but needed a second computer to
adequately perform his duties. He worked overtime occasionally. Appellant was waiting for a
copy of the investigative report from management. He asserted that transferring him to another
workstation “without a thorough and impartial investigation created a perception that I was
guilty. This triggered my emotions, anger and thoughts of worthlessness. This whole situation
has created a hostile, intimidating and abusive work environment.”
In a statement dated March 16, 2009, appellant related that on January 9, 2009 a police
detective informed him that Mr. Mayfield had filed an incident report alleging that on August 15,
2008 appellant grabbed his genitals, groped him and tried to kiss him.2 He was “angered and
devastated” about the allegation. On January 12, 2009 appellant traveled downtown to talk with
union representatives about the accusation. Coworkers questioned appellant about the incident.
On January 16, 2009 a manager transferred him to a new work location effective the following
day. Appellant protested the transfer because he believed that it made him appear guilty. When
he arrived at the new station on January 17, 2009, employees discussed Mr. Mayfield’s
allegation and wondered aloud whether appellant was homosexual. Appellant asked the
2

Appellant also submitted medical evidence in support of his contentions.

2

employing establishment for a copy of the investigation report without success. He sought
medical treatment after he became unreasonably angry on January 29, 2009 talking with a city
carrier about route instructions. On February 25, 2009 appellant learned from reading EEO
materials that Mr. Mayfield had previously accused him of additional sexual misconduct. He
denied touching Mr. Mayfield and stated, “I have not been treated as a person who is innocent. I
have been treated as guilty and have not received the documentation needed to address the
alleged offense.”
On March 20, 2009 appellant noted that he had filed an EEO complaint. He asserted that
he was not at work on the date of the alleged incident but instead was out of town at a football
scrimmage. Appellant maintained that the employing establishment did not properly investigate
Mr. Mayfield’s accusation and stated, “The [employing establishment] just found out March 17,
2009 that I was not at work.” He submitted his time and attendance sheet supporting his
contention.
In a March 24, 2009 decision, the employing establishment determined that the
investigation into the allegation of sexual harassment by appellant was inconclusive as there
were no witnesses. It noted that Mr. Mayfield alleged that one incident occurred in the first
week on August 2008 and the second incident occurred on either August 16 or 17, 2008. The
employing establishment indicated that appellant was not at work from August 15 to 17, 2008.
On March 30, 2009 appellant formally requested legal representation by the Department
of Justice. He related that he was falsely accused of assault by Mr. Mayfield on August 15 or 16,
2008 while delivering mail. Appellant noted that he was not at work on either day but was out of
town working at a football scrimmage and provided the name of three individuals who could
verify his whereabouts. He indicated that Mr. Mayfield had filed 36 EEO complaints in his 10
years working with the employing establishment.
By decision dated April 14, 2009, the Office denied appellant’s claim after finding that
the he did not establish an emotional condition in the performance of duty. It found that he had
not alleged any compensable work factors.
On April 29, 2009 appellant requested reconsideration. He maintained that management
could have swiftly verified that he was out of town at the time of the alleged incident by
checking time and attendance records. Appellant alleged that being transferred to another
location created a “perception of guilt.”
In a March 17, 2009 interview, appellant related that he did not go out on a route with
Mr. Mayfield in August 2008. He indicated that Mr. Mayfield had filed prior EEO claims
alleging “various sexual things in the past.” Appellant noted that he had been charged with
assault by the state while in the scope of his federal employment. He maintained that
management was aware that Mr. Mayfield had repeatedly filed EEO complaints accusing him of
sexual harassment. Appellant stated, “The USPS Management has created a hostile, intimidating
and abusive work environment for me by not providing a prompt, thorough and impartial
investigation of a Sexual Harassment complaint in a timely manner.”

3

By decision dated September 18, 2009, the Office denied modification of its April 14,
2009 decision.
On April 8, 2010 appellant, through his attorney, requested reconsideration. Counsel
argued that after appellant’s transfer he became afraid of “losing his job because of his inability
to do his supervisory duties due to his fear that if he gave an order to a subordinate who didn’t
like it, a similar incident might occur.” He maintained that appellant’s emotional condition thus
arose from the performance of his work duties.
By decision dated April 29, 2010, the Office denied modification of its September 18,
2009 decision.
On appeal appellant’s attorney contends that appellant sustained an emotional reaction to
his assigned supervisory duties from January 17 to 29, 2009. After being falsely accused by a
subordinate of sexual harassment, appellant was reassigned to a position that required him to
supervise and make decisions that his subordinates might not like. He experienced fear of job
loss because he felt unable to perform his supervisory duties.3
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to his regular or specially assigned duties or to a requirement imposed by the
employment, the disability comes within the coverage of the Act.4 On the other hand, the
disability is not covered where it results from such factors as an employee’s fear of a reductionin-force or his frustration from not being permitted to work in a particular environment or to hold
a particular position.5
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under the Act.6 However, the Board
has held that where the evidence establishes error or abuse on the part of the employing
establishment in what would otherwise be an administrative matter, coverage will be afforded.7
In determining whether the employing establishment has erred or acted abusively, the Board will

3

Counsel cited a March 31, 2010 medical report as support for his allegations. The record does not contain a
copy of the March 31, 2010 medical report.
4

5 U.S.C. §§ 8101-8193; Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB 125 (1976).

5

Gregorio E. Conde, 52 ECAB 410 (2001).

6

See Matilda R. Wyatt, 52 ECAB 421 (2001); Thomas D. McEuen, 41 ECAB 387 (1990); reaff’d on recon., 42
ECAB 556 (1991).
7

See William H. Fortner, 49 ECAB 324 (1998).

4

examine the factual evidence of record to determine whether the employing establishment acted
reasonably.8
Office regulations provide that an employer who has reason to disagree with an aspect of
the claimant’s report shall submit a statement to the Office that specifically describes the factual
allegation or argument with which it disagrees and provide evidence or argument to support that
position.9 The applicable regulations further provide that the employer may include supporting
documents such as witness statements, medical reports or records, or any other relevant
information.10 If the employer does not submit a written explanation to support its disagreement,
the Office may accept the claimant’s report of injury as established.11
ANALYSIS
Appellant primarily attributed his emotional condition to the employing establishment’s
investigation into an allegation by a subordinate that he sexually assaulted the employee and his
transfer to a new work location as a result of the accusation. He maintained that following his
transfer subordinates questioned his sexuality and made it difficult for him to perform his work
duties. On January 9, 2009 the subordinate, Mr. Mayfield, informed the police that on August 15
or 16, 2008 appellant inappropriately touched him at work. The police questioned appellant
about the alleged incident on January 9, 2009. On January 16, 2009 the employer transferred
him to a new work location. Appellant protested the transfer as he believed that it made him
appear guilty. He further noted that it was subsequently established that he was not at work on
either August 15 or 16, 2008. Appellant maintained that the employer should have made a more
thorough investigation of the alleged incident prior to transferring him, especially given
Mr. Mayfield’s history of filing numerous EEO complaints. He noted that if it had properly
investigated the allegation it would have learned that he was not at work when the alleged sexual
touching occurred. Appellant also maintained that he unsuccessfully attempted to obtain
information regarding the investigation from the employing establishment. Following the
transfer, subordinates questioned his sexuality.
Investigations and transfers are considered to be an administrative function of the
employer when they are not related to an employee’s day-to-day duties or specially assigned
duties or to a requirement of the employee’s employment.12 While as a general rule an
employee’s reaction to administrative or personnel actions taken by the employing establishment
is not covered, an administrative or personnel action will be considered to be employment related
where the evidence discloses error or abuse on the part of the employing establishment.13
8

M.D., 59 ECAB 211 (2007); Ruth S. Johnson, 46 ECAB 237 (1994).
9

20 C.F.R. § 10.117(a).

10

Id.

11

Id. at 10.117(b); see also Federal (FECA) Procedure Manual, Part 2 -- Claims, Occupational Illness, Chapter
2.806.4(d)(1) (October 1995).
12

J.F., 59 ECAB 331 (2008); Thomas O. Potts, 53 ECAB 353 (2002).

13

James E. Norris, 52 ECAB 93 (2001).

5

Additionally, harassment and discrimination or a hostile work environment may, if established as
occurring and arising from the performance of work duties, constitute compensable work
factors.14
Appellant submitted a detailed statement identifying the factors of employment that
resulted in his emotional condition. The Office undertook further development of this issue by
requesting information from the employing establishment by letter dated February 26, 2009. The
employing establishment submitted only a March 24, 2009 sexual harassment fact-finding
decision indicating that its investigation into the allegation of sexual misconduct by appellant
was inconclusive. The decision noted that Mr. Mayfield alleged that one incident occurred the
beginning of August 2008 and the second incident on either August 16 or 17, 2008 but that
appellant was not at work from August 15 to 17, 2008 and Mr. Mayfield was not at work on
August 17, 2008. The employing establishment did not, as requested by the Office, provide a
statement from a supervisor responding to appellant’s allegations or address whether it agreed or
disagreed with the contentions raised. It also did not specifically respond to his allegation that he
was inappropriately investigated or transferred and did not explain why its investigation into the
accusation of sexual misconduct by appellant was inconclusive given his absence from work on
most of the days of the alleged misconduct. As discussed, Office regulations provide that an
employer who has reason to disagree with an aspect of the claimant’s report shall submit a
statement to the Office that specifically describes the factual allegation or argument with which it
disagrees and provide evidence or argument to support that position.15 If the employer does not
submit a written explanation to support its disagreement, the Office may accept the claimant’s
report of injury as established.16 The case will, consequently, be remanded to the Office to
request that the employing establishment provide comments from a knowledgeable supervisor on
the accuracy of all statements provided by appellant relative to his claim. If the employing
establishment does not respond to the Office’s request, it may accept appellant’s allegations as
factual in accordance with its regulations.17
Counsel contended that appellant experienced stress because of difficulty supervising
employees subsequent to his transfer. Appellant asserted that on January 12, 2009 two
employees questioned him about his sexual orientation and, on January 16, 2009, city carriers
spoke about whether he was gay. On January 22, 2009 he experienced anger while giving
instructions to a carrier and became unable to concentrate on his supervisory duties. There is no
dispute that, as a supervisor, appellant was responsible for giving instructions to subordinates.
Under Cutler, where a claimed disability results from an employee’s reaction to his regular or
specially assigned duties or to an imposed employment requirement, the disability comes within
coverage of the Act.18 Appellant experienced stress performing his duties as a supervisor in
instructing subordinate employees. He has established a compensable work factor. Following
14

T.G., 58 ECAB 189 (2006); Doretha M. Belnavis, 57 ECAB 311 (2006).

15

Supra note 9.

16

Supra note 11.

17

See Alice F. Harrell, 53 ECAB 713 (2002).

18

See also Robert Bartlett, 51 ECAB 664 (2000); Ernest St. Pierre, 51 ECAB 623 (2000).

6

the Office’s further development of the factual evidence regarding his remaining allegations, it
should develop whether the medical evidence establishes that he sustained an emotional
condition arising from the compensable work factor.
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 29, 2010 is set aside and the case is remanded for further
proceedings consistent with this opinion of the Board.
Issued: June 8, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

